Citation Nr: 0917266	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-05 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a spinal strain.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for arthritis of the neck and shoulders.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for residuals of fractures of the left 7th, 8th, 
9th, 10th, and 11th ribs.  

4.  Entitlement to service connection for rheumatoid 
arthritis, on a direct basis and as secondary to the 
service-connected residuals of a compression fracture of the 
T9 vertebra.  

5.  Entitlement to an increased rating for the 
service-connected residuals of a compression fracture of the 
T9 vertebra, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to December 
1964 and from June 4th to June 19th, 1966.  He also had 
subsequent state service with the Texas Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  Specifically, in a July 2003 rating action, 
the RO determined that new and material evidence sufficient 
to reopen previously denied claims for service connection for 
a spinal strain and for arthritis of the neck and shoulders 
had been received.  However, the RO denied the underlying de 
novo claims for service connection for a spinal strain and 
for arthritis of the neck and shoulders.  Also in the July 
2003 decision, the RO denied a disability rating greater than 
20 percent for the service-connected residuals of a 
compression fracture of the T9 vertebra.  

By a March 2004 rating action, the RO concluded that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for residuals of fractures of 
the left 7th, 8th, 9th, 10th, and 11th ribs had not been 
received.  By a May 2005 rating action, the RO denied service 
connection for rheumatoid arthritis, on a direct basis and as 
secondary to the service-connected residuals of a compression 
fracture of the T9 vertebra.  

Although the RO has reopened the previously denied claims for 
service connection for a spinal strain and for arthritis of 
the neck and shoulders, the Board is required to address 
these particular issues (e.g., the new and material claims) 
in the first instance.  The Board has the jurisdiction to 
address a new and material issue and to reach the underlying 
de novo claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'd 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that the 
RO in the present case has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claims for service connection for a spinal 
strain and for arthritis of the neck and shoulders has been 
received, the Board will proceed, in the following decision, 
to adjudicate these new and material issues in the first 
instance.  

Since the RO certified the case for appellate review in 
September 2006, several items of note have been added to the 
record.  In December 2006, the veteran advised VA that he did 
not desire a Board hearing.  In January 2007, private 
treatment records were received.  In November 2007, a VHA 
expert medical opinion was obtained in this case, at the 
Board's request.  In April 2008, the veteran waived his right 
to have his case sent to the RO for initial consideration of 
the additional private treatment records he had submitted.  
However, later in April 2008, he submitted what he believed 
were additional service treatment records and asked that his 
case be remanded for the RO to consider that additional 
evidence.  Nonetheless, these records were already received 
in the record in 2003 and thus were already considered by the 
RO in its adjudication of the case.  As such, the Board will 
proceed.  See Thurber v. Brown, 5 Vet. App. 119 (1993), see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue of entitlement to an increased rating for the 
service-connected residuals of a compression fracture of the 
T9 vertebra is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1998 decision, the RO continued a previous 
denial of service connection for a spinal strain.  After 
receiving notification of the determination, the veteran did 
not file a notice of disagreement with this denial.  

2.  The evidence received since the last final denial of 
service connection was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim for service connection for spinal 
strain, is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.  

3.  Spinal strain is shown to be as likely as not of service 
origin.

4.  In an August 1995 decision, the RO denied service 
connection for arthritis of the neck and shoulders.  After 
receiving notification of the determination including his 
appellate rights, the veteran did not file a notice of 
disagreement with this denial.  

5.  The evidence received since the last final denial of 
service connection was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim for service connection for arthritis 
of the neck and shoulders, is not cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  

6.  The veteran did not exhibit arthritis of his neck and 
shoulders in service or within one year after discharge from 
such service, and such a disability is not otherwise 
associated with his active duty.  

7.  In a January 1968 decision, the RO denied service 
connection for residuals of fractures of the left 7th, 8th, 
9th, 10th, and 11th ribs.  After receiving notification of the 
determination including his appellate rights, the veteran did 
not file a notice of disagreement with this denial.   
 
8.  The evidence received since the RO's January 1968 denial 
of service connection for residuals of fractures of the left 
7th, 8th, 9th, 10th, and 11th ribs is new but does not raise a 
reasonable possibility of substantiating the claim for 
service connection for such a disability.  

9.  Rheumatoid arthritis was not present during active 
military duty or until many years thereafter and is not 
associated in any way to such service or to the 
service-connected residuals of a compression fracture of the 
T9 vertebra.  


CONCLUSIONS OF LAW

1.  The RO's August 1998 continued denial of service 
connection for spinal strain became final.  38 U.S.C.A. 
§ 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  Evidence received since the RO's August 1998 decision is 
new and material, and the claim for service connection for 
spinal strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  

3.  With resolution of reasonable doubt in the veteran's 
favor, it is concluded that the veteran incurred spinal 
strain as a result of his military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  The RO's August 1995 denial of service connection for 
arthritis of the neck and shoulders became final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

5.  The evidence received since the RO's August 1995 
determination is new and material, and the claim for service 
connection for arthritis of the neck and shoulders is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

6.  Arthritis of the neck and shoulders was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

7.  The RO's January 1968 decision that denied service 
connection for residuals of fractures of the left 7th, 8th, 
9th, 10th, and 11th ribs became final.  38 U.S.C.A. § 4005 
(West 1964); 38 C.F.R. §§ 3.104, 19.112, 19.118, 19.153 
(1968); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
8.  The evidence received since the RO's January 1968 
determination is not new and material, and the claim for 
service connection for residuals of fractures of the left 
7th, 8th, 9th, 10th, and 11th ribs is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

9.  Rheumatoid arthritis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007); & 38 C.F.R. § 3.310 (prior to, and since, 
October 10, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with regard to the 
veteran's claims to reopen the previously denied issues of 
entitlement to service connection for a spinal strain and for 
arthritis of the neck and shoulders in the present case, as 
well as the de novo claim for service connection for a spinal 
strain, the Board concludes that the new law does not 
preclude the Board from adjudicating these claims.  This is 
so because the Board is taking action favorable to the 
veteran with regard to these issues, and a decision at this 
point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

With regard to the de novo claims for service connection for 
arthritis of the neck and shoulders and for rheumatoid 
arthritis (on direct and secondary bases), the Board notes 
that an April 2006 letter in the present case notified the 
veteran of the type of evidence needed to support the claims.  
The letter also informed the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In addition, November 2003 and April 2006 letters in the 
present case notified the veteran of the type of evidence 
needed to support his claim to reopen the previously denied 
issue of entitlement to service connection for residuals of 
fractures of the left 7th, 8th, 9th, 10th, and 11th ribs and the 
underlying de novo claim for service connection for such a 
disability.  The April 2006 letter specifically informed the 
veteran of the need for evidence associating the residual rib 
fractures to his active service.  See Kent v. Nicholson, 20 
Vet.App. 1, 9-10 (2006).  Further, the November 2003 and 
April 2006 letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this new and material issue but that he must 
provide enough information so that the agency could request 
the relevant records.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Moreover, the April 2006 letter, as well as a March 2006 
letter, informed the veteran of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  As will be discussed below, the Board 
finds in any case that the evidence of record does not 
support grants of service connection for arthritis of the 
neck and shoulders, residuals of fractures of the left 7th, 
8th, 9th, 10th, and 11th ribs, or rheumatoid arthritis.  In 
light of these denials, no ratings or effective dates will be 
assigned.  Regarding the grant of service connection for 
spinal strain, below, the RO, not the Board, will make the 
initial determination of rating and effective date for this 
grant.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claims 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the veteran was provided adequate VCAA notification 
after the initial denial of the five claims in appellate 
status.  Clearly, the timing requirement of VCAA notification 
has not been met with regard to these issues.  Importantly, 
however, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Thereafter, in August 2006, the claims were 
readjudicated, and a supplemental statement of the case was 
issued.  Because of this readjudication, despite the 
aforementioned timing defect, the Board finds that a remand 
of these issues to the agency of original jurisdiction is not 
necessary.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (requiring VA to presume errors in VCAA notice to be 
prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial), see also Mayfield, 
supra.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the issues 
adjudicated in this decision.  All available service medical 
records have been obtained and associated with the veteran's 
claims folder.  Additionally, all relevant treatment records 
adequately identified by the veteran have been procured and 
associated with his claims folder.  Furthermore, the veteran 
has been accorded a VA examination relevant to his claim for 
service connection for rheumatoid arthritis.  See 38 C.F.R. 
§ 3.159 (2007).

The Board acknowledges that the veteran has not been accorded 
VA examinations pertinent to his neck and shoulder arthritis 
and residuals of fractures of his left 7th-11th ribs.  
However, in a December 2006 statement, the veteran explained 
that he and his representative felt "that the medical 
evidence in [the] file contradicts the previous decisions 
made by the VA RO in Houston, T[e]x[as]."  Therefore, the 
veteran asked that the Board render an "on-the-record 
decision" in his case.  

The veteran is responsible for providing pertinent evidence 
in his possession.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in 
which the Court held that VA's duty to assist is not a 
one-way street and that, if a veteran wishes help, he/she 
cannot passively wait for it in those circumstances where 
his/her own actions are essential in obtaining the putative 
evidence).  In the present case, the veteran has essentially 
stated that, due to his physical condition, distance, and 
lack of finances, he would be unable to return to a VA 
medical facility for pertinent VA examinations.  He has, 
thus, asked that a final decision be rendered in his appeal 
based upon the evidence of record at the present time.  To 
the extent that it does not order a VA examination, the Board 
will comply with the veteran's request.  However, as 
discussed below, the Board sought and obtained a VHA expert 
opinion in this case.

The Board also acknowledges that the claims folder does not 
contain a VA Form 646 or an informal hearing presentation 
from the veteran's representative.  See 38 C.F.R. § 20.600 
(2007) (which states that "[a]n appellant will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person").  However, in the December 2006 statement, the 
veteran explained that he and his representative felt "that 
the medical evidence in [the] file contradict[ed] . . . the 
previous decisions made by the VA RO in Houston, T[e]x[as]."  
As such, the veteran asked the Board to render "an 
on-the-record decision" in his appeal.  The veteran's 
statement appears to indicate that his representative is 
aware of the evidence included in the claims folder and 
essentially feels that no further argument is necessary.  
(Further review of the claims folder indicates that, in a 
March 2005 statement, the veteran's representative 
essentially asserted that he had reviewed the veteran's 
claims folder.  Specifically, at that time, the 
representative noted that "the medical record . . . [had] 
not been fully developed" because records of treatment that 
the veteran received at the Brooke Army Medical Facility 
following the June 1966 accident had not been obtained.  As 
such, the representative asked that the RO procure these 
hospitalization records and associate them with the veteran's 
claims folder.  These records were subsequently obtained and 
associated with the veteran's claims file.)  Consequently, 
the Board finds that a remand to accord the veteran's 
representative another opportunity to review the file and to 
submit further argument is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, following 
receipt of the April 2006 VCAA notification letter, the 
veteran responded, in the following month, that he had "no 
other information or evidence to give VA to substantiate . . 
. [his] claim."  As such, he asked VA to "decide . . . 
[his] claim as soon as possible."  Also, as previously 
discussed, in December 2006, the veteran reiterated his 
belief that evidence supportive of the issues on appeal is 
contained in his claims folder.  As such, the veteran 
specifically requested that the Board "review . . . [his] 
file and make an on-the-record decision based on the medical 
evidence in [the] file."  Consequently, the Board will 
proceed to adjudicate the following issues on appeal, based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




II.  Legal Standards to be Applied

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Furthermore, a disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (prior to 
October 10, 2006) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (which holds that, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation).  See also 
38 C.F.R. § 3.310(b) (since October 10, 2006) (which states 
that "[a]ny increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected").  

Some chronic diseases (including arthritis) may be presumed 
to have been incurred in service, if they become manifest to 
a degree of ten percent or more within one year of the date 
of separation from service.  Certain other chronic diseases 
will be presumed to have been incurred in service if they 
become manifest to a degree of ten percent or more within 
three years of separation from service (tuberculosis) or 
within seven years of separation from service (multiple 
sclerosis).  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, such as the 
instant claims to reopen, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.   Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  Id. 


III.  Relevant Factual Background

Service medical records from the veteran's 1964 military 
service are nondisclosing for the issues on appellate review.  
Medical Board records dated in September 1966, with 
supporting service medical records, show that the veteran was 
thrown from a 2 and 1/2 ton truck which overturned, pinning him 
beneath the truck, in June 1966.  On hospitalization, he 
complained of chest and back pain and chest pain on coughing.  
On physical examination, there was a small contusion high on 
his occiput, and conjunctival ecchymoses bilaterally.  The 
upper thorax, face and neck were suffused with venous 
distention and there was slight bluish discoloration over the 
skin.  There were scattered petechia over the upper chest and 
tenderness over the sternum and parasternal muscle spasm 
along the dorsal spine.  The veteran was seen by the 
Orthopedic service, which diagnosed compression deformity of 
T9 and recommended physical therapy.  After treatment 
including convalescent leave with exercises for back 
rehabilitation, he was said to be healthy but with complaints 
of back pain, minimal paravertebral muscle spasm in the 
dorsal spine with tenderness over the spines of the lower 
dorsal vertebra, without limitation of motion, and with 
normal gait and posture.  The diagnoses were compression 
injury of the superior mediastinum with superior vena caval 
syndrome, treated, recovered, and fracture, compression of 
9th dorsal vertebra, treated, improved.  

In October 1966, a thoracic-cardiovascular surgeon indicated 
in the minutes of a reconvening of the Medical Board at that 
time that there were no residuals of the healed fracture.  
The veteran was advised that his symptoms [of back pain] were 
due to poor posture and lack of muscle tone.  He was returned 
to full duty with a muscle-strengthening program.

September 1967 Texas Army National Guard records disclose 
that the veteran was in a second motor vehicle accident that 
month, while on state duty, as a passenger in a 2 and 1/2-ton 
truck.  The truck entered a deep ditch that ran along the 
roadway, and then hit a concrete culvert, through which a 
creek ran under the highway.  The veteran reportedly was 
thrown against the dashboard of the truck and the steering 
wheel, hurting the left side of his body and his left arm.  
His injuries were listed as "broken ribs, pain above left 
arm elbow."

A VA orthopedic examination in November 1967 disclosed the 
veteran's history of this second accident.  Post accident, 
reportedly he had received treatment for fractures of the 
left 7th-11th ribs and lumbosacral and neck strain.  The 
diagnoses were residuals of compression fracture of the D9 
vertebra, lumbosacral strain with transitional L5 vertebra, 
cervico-dorsal strain residuals, and recent fractures of the 
left 7th-11th ribs.  

March 1968 Naval Hospital records show that the veteran was 
examined by a physician in the orthopedic service due to his 
complaints of back pain since the 1966 motor vehicle 
accident.  The September 1967 accident was also noted.  X-
rays of the cervical spine at that time were normal.  The 
impressions were healed compression fractures in the thoracic 
spine, congenital false joint between L5-S1, and healed left 
rib fractures.  

An October 1972 VA outpatient treatment session acknowledged 
the veteran's complaints of daily neck pain for nearly a 
year.  The examiner provided an impression of possible 
traumatic arthritis.  However, X-rays taken of the veteran's 
cervical spine on that day were normal.  Additional 
post-service medical records reflect treatment for spasm of 
the right lumbo-dorsal musculature in January 1974, asymmetry 
in joint formation between the left transverse process of L5 
and the sacrum (possibly resulting in some low back pain) in 
March 1977, lumbosacral strain in February 1978, and cervical 
pain in April 1981.  During this period, X-rays taken of the 
veteran's cervical spine in April 1976 and March 1977 were 
also normal.  

In October 1989, the veteran was seen for VA evaluation of 
back pain and shoulder pain, among other things.  The 
impression was arthralgia with myalgia.  In November 1989, a 
VA treatment provider suggested that the veteran had 
arthritis in association with shoulder and other changes.  On 
both of these occasions, his rheumatoid factor was noted to 
be negative.  

VA X-ray of the neck in September 1990 showed joint space 
narrowing, osteophyte formation and very slight reversal of 
the curvature of the cervical spine.  

In May 1991, VA treatment notes indicate that the veteran 
reportedly had been complaining of neck pain since the 1966 
injury and that his pains had become worse during the 
previous 6 to 8 months.  However, there is no note of the 
1967 motor vehicle accident.  It was felt that he had 
evidence of degenerative joint disease in the cervical spine 
secondary to trauma, with chronic pain.  It was noted that 
pain did not radiate to the shoulders.

At VA orthopedic examination in October 1991, the veteran 
gave a history of problems with his neck since 1966, but does 
not appear to have mentioned his 1967 motor vehicle accident.  
He had a normal cervical range of motion but severe pain was 
elicited on palpation of the paraspinal muscles bilaterally.  
The diagnoses were sprained cervical and lumbosacral spine, 
apparently as residuals of the compression fracture of D9, 
but it does not appear that the orthopedist had any awareness 
of the 1967 motor vehicle accident or had access to the 
claims file.  

VA laboratory testing completed in August 1994 indicated that 
the veteran's rheumatoid factor was negative.

May 1996 VA treatment records disclose cervical spinal 
degenerative joint disease and low back pain.  Physical 
examination showed lumbar spinal tenderness.  The veteran 
gave a history of low back pain since 1966 when he fractured 
his vertebra.  He was said to have neck pain of 25 years' 
duration, with reinjury in a January 1996 motor vehicle 
accident.  An October 1996 letter from private provider C.K., 
M.D., stated that the veteran had been rear-ended in January 
1996.  X-ray at that time had reportedly shown preexisting 
arthritis at C3-4 and 4-5.  Physical examination of the back 
was said to be normal with a little tenderness over the 
greater trochanteric area on the left.  

VA orthopedic examination in August 1997 resulted in the 
diagnosis of pain from the T9 injury and the opinion that the 
veteran's "involvement" at C3, 4, and 5 was traumatic in 
nature.  It appeared to the examiner that it was a "strong 
probability" that the neck injury was a result of the same 
accident as the T9 fracture, both as per the veteran's report 
and based on review of the radiographic reports.  There is no 
notation that the examiner had the claims file, but he did 
indicate that he relied upon radiographs provided by the 
veteran. 

VA neurological examination in February 1998 disclosed review 
of the claims file along with the physical examination.  The 
examiner diagnosed cervical strain related to the June 1966 
motor vehicle accident with cervical degenerative disc 
disease shown by MRI.  However, there was no evidence of 
radicular symptoms. 

An April 1998 VA orthopedic addendum to the 1997 orthopedic 
examination, by a different examiner, opined, based on a 
claims file review, 

I do not believe his cervical spine condition is 
directly related to his previously diagnosed 
thoracic spine condition.  The veteran does 
allege temporal relationship of the cervical 
thoracic injuries, but I am unable to prove this, 
other than by the history he provided to me.  The 
records available for my review do not 
substantiate this history.

The orthopedist went on to doubt that the original thoracic 
spine injury was a compression fracture because these were 
rather rare in healthy young males.  He stated that the 
weakness in the veteran's arms was due to a chronic elbow 
condition.  He added, 

the clinical deformity and angular thoracic 
kyphosis coupled with the current radiographic 
studies, demonstrating flattening vertebral 
height, irregularity of endplates and multiple 
levels of anterior wedging are more compatible 
with residual periods of developmental thoracic 
Scheuermann's disease.  Chronic pain can also be 
a feature of this condition.

The diagnoses were cervical spondylosis, lumbosacral strain, 
chronic, and compression fracture, T9.

A VA examination provided by private contracting physician 
R.R., M.D., in May 2003 diagnosed severe degenerative disc 
disease with spondylosis at C4-5, 5-6, 6-7, secondary to 
service-connected thoracic spine fracture.  Old post-
traumatic calcification was noted posterior to the spinous 
process of C6, on X-ray review.  It is not clear whether Dr. 
R.R. had the claims file or was aware of the veteran's 1967 
motor vehicle accident. 

A March 2004 VA orthopedic surgeon's report discloses a 
diagnosis of chronic low back pain due to axial loading 
injury many years ago with current problems related to facet 
arthropathy, spondylosis of the lumbar spine, and weak 
paraspinal musculature.  VA treatment notes dated the same 
month reflect the assessment of "probable" degenerative 
joint disease of the shoulders, among other things.  A 
May 2004 VA treatment note shows the assessment of possible 
rheumatoid arthritis but indicates that symptoms could 
possibly be from cervical spinal injury, however.  A private 
MRI was performed on the cervical spine in May 2004. 

A June 2004 VA outpatient treatment record reflects a 
diagnosis of rheumatoid arthritis.  In an August 2004 letter, 
a private physician noted that the veteran was taking 
medication for his diagnosed rheumatoid arthritis.  December 
2004 VA joints examination included extensive review of the 
claims file.  The opinion was that inflammatory arthritis was 
present, and was as likely as not rheumatoid arthritis, but 
was not at least as likely as not secondary to compression 
fracture of T9.  This was because there was no such thing as 
a compression fracture causing rheumatoid arthritis or any 
inflammatory arthritis.   

In multiple lay statements submitted in March 2005 in support 
of this claim, fellow National Guard servicemen explained 
that they witnessed the June 1966 accident which caused the 
veteran to be pinned under the trunk.  Additionally, these 
fellow National Guard servicemen asserted that the veteran 
has continued to complain of neck problems since the June 
1966 accident.  

Private neurosurgery consultation in September 2005 revealed 
that the physician could not determine whether the veteran's 
severe spinal stenosis at C3-4, 4-5, and 5-6 was due to his 
1966 motor vehicle accident because while it appeared to be 
most likely degenerative in nature, as he had not seen the 
veteran in the past, he could not make that finding.  

Private physical examination of the veteran in November 2006 
stated that range of motion of the shoulders was normal.

In a VHA opinion rendered in November 2007, the expert 
reviewer, an orthopedic surgeon with 50 years' experience in 
practice, reviewed the aforementioned history and opined that 
there was no arthritis or other orthopedic disorder related 
to the veteran's shoulders shown by the medical record.  
There was also no indication of any form of shoulder 
arthritic residuals that would in any way be associated with 
the in-service June 1966 truck accident.  Regarding spinal 
strain, it would be very difficult for an individual to be 
thrown from and pinned under a 2 and 1/2-ton truck without 
sustaining multiple contusions and muscle strains.  Thus, the 
possibility of the veteran sustaining strain injuries of the 
neck and low back at the time of the 1966 motor vehicle 
accident would be considered to be somewhat likely.  To him, 
the various medical reports appeared to suggest that the 
veteran did have evidence of cervicodorsal strain.  

The expert went on to opine that while it was likely that the 
veteran sustained neck and low back strain at the time of the 
accident, it was less than as likely as not (less than 50/50 
probability) that the veteran's current cervical spinal 
condition was caused by or a result of the truck accident in 
1966.  The current condition included cervical degenerative 
disc disease and degenerative arthritis.  While the 
possibility of cervical disk injury at that time could not be 
excluded, because injuries to the cervical spine can 
frequently be of minimal extent so as not to demonstrate any 
form of objective finding initially, it was significantly 
observed that the initial finding of degenerative disease was 
some 25 years following the injury, when the veteran was 48 
years of age.  [The expert indicated in the body of his 
opinion that he dated this initial finding to the VA 
orthopedic examination in October 1991.]  After that initial 
finding, multiple levels of degenerative change were noted. 


IV.  New and Material Evidence Issues  

a.  Spinal Strain

In an August 1998 decision, the RO continued a previous 
denial of service connection for a spinal strain.  After 
receiving notification of the determination including his 
appellate rights, the veteran did not file a notice of 
disagreement with this denial.  The RO's August 1998 
continued denial of service connection for spinal strain 
became final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).  The evidence received since the last 
final denial of service connection was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  For example, since 
August 1998, the RO received the complete service medical 
records from Brook General Hospital, in March 2006.  Those 
additional records show that in June 1966, the upper lumbar 
area was tender, although by August, this tenderness was 
noted to be very questionable.  The veteran complained of 
lumbar pain in August 1966 and in October 1966 said that he 
was in constant low back pain.  Additionally, in March 2004, 
VA examination by an orthopedist yielded the opinion that the 
veteran had chronic low back pain secondary to axial loading 
in his motor vehicle accident many years ago.  Most recently, 
the VHA expert has opined that it is likely that the veteran 
sustained cervical and lumbar sprain in the 1966 motor 
vehicle accident.  As such, evidence received since the RO's 
August 1998 decision is new and material, and the claim for 
service connection for spinal strain is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  




b.  Arthritis of the neck and shoulders

In an August 1995 decision, the RO denied service connection 
for arthritis of the neck and shoulders.  After receiving 
notification of the determination including his appellate 
rights, the veteran did not file a notice of disagreement 
with this denial.  The RO's August 1995 denial of service 
connection for arthritis of the neck and shoulders became 
final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  
The evidence received since the last final denial of service 
connection was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  For example, since August 1995, VA examination in 
August 1997 by an orthopedist yielded the opinion that as per 
radiographs and the veteran's history, the veteran's cervical 
spinal degenerative changes were due to the same accident 
that caused his fracture of T9.  In May 2003, examination by 
Dr. R.R. yielded the opinion that cervical spondylosis and 
severe cervical degenerative disc disease were secondary to 
thoracic spinal fracture and service-related events.  As 
such, the evidence received since the RO's August 1995 
determination is new and material, and the claim for service 
connection for arthritis of the neck and shoulders is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


c.  Residuals of fractures of the 7th, 8th, 9th, 10th and 11th 
ribs

In a January 1968 decision, the RO denied service connection 
for residuals of fractures of the left 7th, 8th, 9th, 10th, and 
11th ribs because these fractures were incurred in a post 
service motor vehicle accident in 1967.  After receiving 
notification of the determination including his appellate 
rights, the veteran did not file a notice of disagreement 
with this denial.  The RO's January 1968 decision that denied 
service connection for residuals of fractures of the left 
7th, 8th, 9th, 10th, and 11th ribs became final.  38 U.S.C.A. 
§ 4005 (West 1964); 38 C.F.R. §§ 3.104, 19.112, 19.118, 
19.153 (1968); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  The 
evidence received since the RO's January 1968 denial of 
service connection for residuals of fractures of the left 
7th, 8th, 9th, 10th, and 11th ribs is new but does not raise a 
reasonable possibility of substantiating the claim for 
service connection for such a disability.  For example, 
nothing has been received to undercut the basis for denying 
service connection--that these injuries were sustained in a 
motor vehicle accident in 1967, while the veteran was in 
state, not Federal, service.  As such, the evidence received 
since the RO's January 1968 determination is not new and 
material, and the claim for service connection for residuals 
of fractures of the left 7th, 8th, 9th, 10th, and 11th ribs is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007). 

 
V.  Service connection claims.

a.  Reopened claim--Spinal Strain

Regarding the claim for service connection for spinal strain, 
the Board finds that the evidence is evenly balanced and that 
therefore, the claim must be allowed.  38 U.S.C.A. §§ 1110, 
5107.  On one hand, neither cervical strain nor lumbar strain 
were shown, as such, in service or for years thereafter.  
However, the veteran did complain of lumbar pain in service.  
Lay statements have been received regarding the veteran's 
neck symptoms since service.  There are many medical opinions 
for and against service connection for this disability on 
file.  However, at the time of certification of the appeal, 
in nearly each case where the examiner opined in favor of a 
service relationship, the opinion was less than fully 
reliable due to the examiner's apparent lack of knowledge of 
the 1967 motor vehicle accident and/or lack of claims file 
review.  To correct this defect, the Board sought and 
obtained a VHA expert opinion.  As noted, this expert felt 
that it was less than as likely as not that the current 
cervical degenerative disc disease and arthritis were related 
to service.  However, the expert acknowledged that it would 
have been difficult for the veteran to be in the 1966 motor 
vehicle accident, pinned under the truck as he was, and to 
not sustain cervical and lumbar strain.  As such, the expert 
opined that it was likely that cervical and lumbar strain 
were incurred in service.  As the Board agrees with the 
expert, the evidence is evenly balanced and service 
connection must be allowed.  38 U.S.C.A. §§ 1110, 5107.  

Notably, the VHA expert does not list cervical or lumbar 
strain as a current disorder.  However, for VA purposes, a 
chronic disorder that is service-related is service-
connected, even if it is not constant.  See 38 C.F.R. 
§ 3.303(d).  The Board notes by the record that spinal strain 
has been shown to be chronic after service and is unable to 
conclude by a preponderance of evidence that cervical or 
lumbar strains no longer exist.  38 U.S.C.A. § 5107.  For 
example, the February 1998 neurological VA examination--which 
included claims file review-diagnosed neck strain related to 
the 1966 motor vehicle accident.  The April 1998 VA 
orthopedic addendum shows a diagnosis of chronic lumbosacral 
strain, among other things.    


b.  Arthritis claims in this appeal generally

Regarding the claims of service connection for arthritis, it 
is initially noted that the veteran did not demonstrate any 
arthritis during active service or for years thereafter.  As 
such, he cannot be presumed to have incurred such disability 
in service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  Nor is 
continuity of symptoms shown so as to permit service 
connection for arthritis on this basis.  See 38 C.F.R. 
§ 3.303(b).  The Board appreciates that both the veteran and 
several laypersons have provided competent evidence to the 
contrary on this point.  However, as will be discussed below, 
that evidence is outweighed by the more persuasive medical 
evidence against the appearance of arthritis for many years 
after service without a nexus to service.  See 38 C.F.R. 
§ 3.303(d).


c.  Reopened claim--Arthritis of the shoulders

Regarding arthritis of the shoulders, in the VHA opinion 
rendered in November 2007, the expert reviewer, an orthopedic 
surgeon with 50 years' experience in practice, reviewed the 
aforementioned history and opined that there was no arthritis 
or other orthopedic disorder related to the veteran's 
shoulders shown by the medical record.  Moreover, there was 
also no indication of any form of shoulder arthritic 
residuals that would in any way be associated with the in-
service June 1966 truck accident.  He further noted that on 
most occasions of medical treatment on file, there was 
neither complaint nor finding relevant to the shoulders.  
Having reviewed the claims file in its entirety, the Board 
agrees with the VHA expert.  The notation of probable 
arthritis in March 2004 does not signify a diagnosis nor, 
importantly, provide any nexus to service.  The preponderance 
of the evidence is thus against the claim, and it must be 
denied.  See 38 U.S.C.A. §§ 1110, 5107.  


d.  Reopened claim-Arthritis of the neck

Regarding arthritis of the neck, this claim is complicated by 
the large number of medical opinions for and against any 
service relationship.  However, at the time of certification 
of the appeal, in nearly each case where the examiner opined 
in favor of a service relationship, the opinion was less than 
fully reliable due to the examiner's apparent lack of 
knowledge of the 1967 motor vehicle accident and/or lack of 
claims file review.  To correct this defect, the Board sought 
and obtained a VHA expert opinion.  As noted, this expert 
felt that it was less than as likely as not that the current 
cervical degenerative disc disease and arthritis were related 
to service.  While it was impossible to exclude a service 
relationship, the 25-year gap between service and the first 
appearance of cervical arthritis and the veteran's age at 
that onset swayed the expert against a finding of nexus.  
While there is one medical opinion in favor of service 
connection [for strain, and possibly, degenerative disc 
disease, not arthritis] that does reflect claims file review, 
the neurological VA examination in February 1998, that 
opinion did not adequately account for the some 25 years 
between service and the first appearance of arthritis.  
Additionally, the VHA examiner, as an orthopedist, with many 
years' experience, is more qualified to provide an opinion on 
this question than a neurologist is.  As the Board agrees 
with the VHA expert that any service relationship for 
cervical arthritis is less than as likely than not, the 
preponderance of the evidence is against the claim, and it 
must be denied.  38 U.S.C.A. §§ 1110, 5107.  


e.  Service Connection For Rheumatoid Arthritis, On A Direct 
Basis And As Secondary To The Service-Connected Residuals Of 
A Compression Fracture Of The T9 Vertebra

Throughout the current appeal, the veteran has essentially 
contended that he developed rheumatoid arthritis as a result 
of the injuries that he sustained in June 1966 during his 
active military duty.  Conversely, he has maintained that he 
developed this disorder as a result of the service-connected 
residuals of a compression fracture of his T9 vertebra.  

Service medical records are negative for complaints of, 
treatment for, or findings of rheumatoid arthritis.  
Post-service laboratory testing completed in October 1989, 
November 1989, and August 1994 indicate that the veteran's 
rheumatoid factor was negative.  The first competent evidence 
of a diagnosis of rheumatoid arthritis is dated in June 2004.  
A VA outpatient treatment record dated in that month reflects 
a diagnosis of rheumatoid arthritis.  In an August 2004 
letter, a private physician noted that the veteran was taking 
medication for his diagnosed rheumatoid arthritis.  A 
December 2004 VA joints examination confirms a diagnosis of 
rheumatoid arthritis in multiple joints.  

Clearly, competent medical evidence of record demonstrates 
that the veteran's rheumatoid arthritis did not originate 
until many years after his separation from active military 
duty.  Significantly, the claims folder contains no 
persuasive medical opinion associating the diagnosed 
rheumatoid arthritis with the veteran's active military duty.  

The Board recognizes that in May 2004, a VA staff physician 
assessed "possible" rheumatoid arthritis but assessed that 
arthritis was "possibly from [the] cervical spine injury."  
The Board views this as an alternative diagnosis of traumatic 
arthritis, rather than a suggestion that rheumatoid arthritis 
can be traumatically incurred.  For the sake of discussion, 
however, assuming that the physician was indicating that 
rheumatoid arthritis could be incurred traumatically, the 
doctor provided no rationale for such a hypothetical 
assessment and, in particular, did not state that he had had 
the opportunity to review the veteran's medical records.  As 
such, the Board finds that any such medical opinion is not 
very persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (in which the Court held that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale" to 
support his or her opinion).  

Significantly, the physician who conducted the December 2004 
VA examination and who had the opportunity to review the 
claims folder at that time concluded that the veteran's 
rheumatoid arthritis was "not at least as likely as not 
secondary to [the service-connected] compression fracture of 
[the] T9" vertebra.  The examiner explained that a 
compression fracture simply does not "caus[e] . . . 
rheumatoid arthritis or any [type of] inflammatory 
arthritis."  

Clearly, therefore, the claims folder contains no competent 
evidence of an association between the veteran's rheumatoid 
arthritis and his active military duty or his 
service-connected residuals of a compression fracture of his 
T9 vertebra.  Based on this evidentiary posture, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for rheumatoid 
arthritis, on a direct basis or as secondary to the 
service-connected residuals of a compression fracture of his 
T9 vertebra.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.310.  The benefit-of-the-doubt rule 
does not apply, and thus this service connection claim must 
be denied.  38 U.S.C.A. §§ 1110, 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

New and material evidence having been received on the issue 
of service connection for a spinal strain, the claim to 
reopen is granted.  

Service connection for spinal strain is allowed.  

New and material evidence having been received on the issue 
of service connection for arthritis of the neck and 
shoulders, the claim to reopen is granted and the appeal is 
allowed to this extent only.  

Service connection for arthritis of the neck and shoulders is 
denied.  

New and material evidence not having been received on the 
issue of service connection for residuals of fractures of the 
left 7th, 8th, 9th, 10th, and 11th ribs, the claim to reopen is 
denied; the appeal is denied.  

Service connection for rheumatoid arthritis, on a direct 
basis and as secondary to the service-connected residuals of 
a compression fracture of the T9 vertebra, is denied.  


REMAND

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In the instant case, the veteran did not receive notice that 
he must submit medical or lay evidence demonstrating a 
worsening or increase in severity of residuals of fracture of 
the T9 vertebra and the effect that worsening has on his 
employment and daily life, prior to the initial adjudication 
of this issue in July 2003, as required by the VCAA.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As this was 
erroneous, the Board must determine whether such error was 
prejudicial to the veteran, bearing in mind that errors in 
VCAA are presumed to be prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

A statement of the case dated in February 2005 advised the 
veteran of the diagnostic criteria for rating the veteran's 
service-connected disability.  In April 2006, a letter from 
the RO notified the veteran of the type of evidence needed to 
support this issue, that the VA would make reasonable efforts 
to help him obtain necessary evidence with regard to this 
issue, and that he must provide enough information so that 
the RO could request the relevant records.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007).  

Moreover, the April 2006 letter, as well as a March 2006 
letter, informed the veteran of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  

In August 2006, the RO issued a supplemental statement of the 
case and readjudicated the claim.  Accordingly, many of the 
elements of VCAA notice have been satisfied, despite the 
failure to provide such notice prior to the initial 
adjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2007).  However, the veteran has 
never been asked to provide evidence of the effect that 
worsening has on his employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Nor did such notice 
as was provided include examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

The Board has also considered that by granting service 
connection for spinal strain, the RO will be required to rate 
this disability.  Inasmuch as the issue of the initial rating 
for spinal strain is deemed to be "inextricably intertwined" 
with the issue of the correct rating for residuals of 
fracture of the T9 vertebra, the RO should have the 
opportunity to rate the two disabilities at one time.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
take action to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  In particular, the veteran 
is hereby notified that he should provide 
evidence of the effect that worsening of 
his residuals of fracture of T9 has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence that 
he may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation 
include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  See also 38 
C.F.R. § 3.159 (2007).  The RO should also 
provide any other notice to the veteran 
that it routinely provides to claimants 
seeking an increased rating since the 
decision in Vasquez-Flores, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for spinal strain 
or residuals of fracture of the T9 
vertebra since the appeal was certified 
in September 2006.  After securing any 
necessary release, the RO should attempt 
to obtain these records.

3.  Inasmuch as the issue of the initial 
rating for spinal strain is deemed to be 
"inextricably intertwined" with the issue 
of the correct rating for residuals of 
fracture of the T9 vertebra, the RO 
should take appropriate adjudicative 
action, and provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


